Ferguson, Judge
(concurring in the result).
I concur in the result.
I agree, as the principal opinion holds, that the court-martial had jurisdiction to try the accused for the two specifications of possession of marihuana. O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), and United States v Beeker, 18 USCMA 563, 40 CMR 275. However, I concur only in the result with reference to the inquiry into the adequacy of DeRonde’s plea of guilty for the reasons set forth in my dissent in United States v Care, 18 USCMA 535, 40 CMR 247.